Citation Nr: 0008341	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for status post-operative 
left knee arthroplasty, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1983 to 
June 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent evaluation for the 
veteran's left knee disorder.  

The Board remanded the case in February 1999 to obtain a VA 
examination.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran walks with a normal gait and works as a 
teacher and a coach.  

2.  The evidence shows normal strength and effusion in the 
left knee.  

3.  Prolonged weight-bearing activities on uneven surfaces 
and in squatting or kneeling positions cause the veteran 
excess fatigability and weakened movement.  

4.  The medical evidence does not show recurrent subluxation, 
lateral instability, limitation of range of motion, lack of 
endurance, incoordination, atrophy, or deformity.  


CONCLUSION OF LAW

The criteria are not met for entitlement to an increased 
rating for status post-operative left knee arthroplasty, 
currently evaluated as 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
and 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Two months before his honorable medical discharge from 
service, the veteran underwent an examination at a private 
orthopedic clinic in April 1991.  The examiner stated that 
the veteran initially injured his left knee in 1985 on a 
parachute jump.  The veteran continued to have symptoms and 
underwent a left knee arthroscopy in February 1990.  At that 
time, he was noted to have a buckethandle tear of his medial 
meniscus, a complex degenerative tear of his lateral 
meniscus, and significant tricompartmental disease in his 
left knee.  He currently reported pain and swelling in his 
left knee, particularly when he was very active.  He reported 
that the left knee popped and occasionally locked.  He had 
difficulty using stairs and sitting for long periods of time.  
He did not report any recent episodes of giving way.  He had 
restricted activities.  He was not running any significant 
degree.  He had been bike riding and doing limited workouts 
with weights.  Physical examination revealed that the veteran 
had a normal gait.  Range of motion of the left knee was 0-
130 degrees versus 0-135 degrees on the right.  His quad tone 
was decreased on the left versus the right.  His Q angles 
measured 11 degrees bilaterally.  Both knees were stable in 
full extension.  He had tenderness to palpation of the left 
knee and occasional popping.  There was some crepitation.  He 
had no apprehension or increased patellar mobility.  The 
April 1991 x-ray demonstrated mild joint space narrowing.  
The impression was tricompartmental arthritis, suprapatellar 
plica, degenerative tear of the lateral meniscus, and pes 
bursitis of the left knee and a possible retear of the medial 
meniscus.  The examiner instructed the veteran to continue 
his exercise regimen for now.  

Service medical records after 1985 showed several treatments 
of the left knee following the veteran's participation in 
football games.  

The veteran underwent a VA examination in January 1992.  The 
veteran complained of pain in the left knee with exertion.  
There was pain on palpation of the left knee and hyperactive 
patellar reflexes bilaterally.  

The veteran underwent a VA examination in June 1997.  The 
veteran complained of pain and having to give up sports.  His 
current medical situation was otherwise unremarkable.  His 
only medication was Motrin for knee pain.  He worked as a 
teacher and football and track coach.  He wore a DonJoy knee 
brace and used a cane, especially with teaching sports.  He 
had fairly constant pain with acute exacerbations.  He had 
episodes of swelling but no locking or giving way.  
Examination of the knee revealed mild effusion and no 
instability.  His range of motion was 0-105 degrees with an 
11-degree Q-angle that was in valgus compared to 125 degrees 
of flexion on the other side.  There was full extension of 6 
degrees valgus Q with no effusion or any instability.  
Strength was intact to resistance to the quadriceps.  X-rays 
of the knee, weight bearing, showed the mild joint space 
narrowing worse on the medial than the lateral side.  There 
was some mild calcification of the menisci.  There was no 
sign of loose bodies.  There was flattening of the tibial 
condyles.  The impression was arthritis of the knee, status 
post medial and lateral meniscectomies.  

In addition, the September 1998 appeal alleged that the 
veteran had pain, swelling, impaired mobility, weakness, 
giving out, problems with lateral movement, and popping out 
of joint of the left knee.  He alleged that he worked under 
constant pain because he was on his feet constantly at work 
and that he was very fatigued when he went home.  

The veteran's medical records were reviewed prior to and 
during the June 1999 VA examination.  The veteran reported 
that he had almost constant left knee pain, for which he had 
taken Ibuprofen the last 3 years.  The veteran reported 
occasional swelling, giving way, and locking, especially with 
using stairs, squatting and kneeling.  The pain became sharp 
and throbbing with prolonged standing, walking, and attempts 
at lifting and bending.  The veteran was currently employed 
and performing in his job as a teacher and a coach.  He 
subjectively stated that standing and walking affected his 
usual occupation.  Physical examination revealed a normal 
pattern of gait.  Examination of the left knee revealed that 
there was no swelling, erythema, effusion, or localized heat.  
Range of motion was 0-135 degrees, and there was pain noted 
on flexion at 135 degrees.  There was no weakness, fatigue, 
lack of endurance, incoordination noted during the 
performance of the range of motion of the left knee.  The 
examiner opined that prolonged weight-bearing activities for 
several hours, especially on uneven surfaces and in squatting 
or kneeling positions, the veteran would have excess 
fatigability and weakened movement.  Patellar compression 
test was positive, indicating chondromalacia of the patella.  
There was joint line tenderness.  There was no weakness or 
laxity.  The veteran complained of pain upon initiation of 
the McMurray test.  He had joint line tenderness, mild in the 
medial and lateral aspect.  There was no popliteal cyst.  
Good quadriceps muscle bulk and strength were noted.  The 
hamstring had normal strength.  The examiner opined that 
subjective complaints of pain were consistent with the 
objective findings of degenerative changes of the left knee.  
There was no muscle atrophy or skin changes indicative of 
disuse due to the left knee disability.  The June 1999 x-ray 
of the left knee demonstrated degenerative hypertrophic 
spurring at the medial femoral and tibial condyles but 
otherwise, there was no evidence of fracture, dislocation, or 
other osseous or articular abnormality.  The knee joint space 
was normally maintained.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  Note (1): The 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Note (2): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint is entitled to 
a rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

Removal of symptomatic semilunar cartilage is entitled to a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  

Limitation of the flexion of the leg to 60 degrees is 
entitled to a noncompensable evaluation.  Flexion limited to 
45 degrees is entitled to a 10 percent rating, flexion 
limited to 30 degrees to a 20 percent rating, and flexion 
limited to 15 degrees to a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a 
10 percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257, because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the March 1997 application for an increased rating and the 
September 1998 appeal alleged that left knee pain had 
worsened.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A 20 percent rating is not warranted under the criteria of 
Diagnostic Code 5257 because the medical evidence did not 
show recurrent subluxation or lateral instability.  Instead, 
the June 1999 x-ray demonstrated no dislocation.  Although 
the left knee had a Q-angle in valgus in June 1997, the 
examiner twice stated that there was no instability.  

A rating is also not available under Diagnostic Code 5258 
because the medical evidence did not show dislocation of the 
semilunar cartilage of the left knee.  Although the veteran 
complained of locking and pain, and examiners noted effusion, 
the June 1999 x-ray demonstrated that there was no 
dislocation.  

The medical evidence shows that the veteran underwent an 
arthroscopy of the left knee in early 1990.  Although the 
veteran will be assigned a 10 percent disability rating for 
meniscus removal, a rating in excess of 10 percent is not 
available under the criteria of Diagnostic Code 5259.  

The degenerative arthritis established by the April 1991, 
June 1997, and June 1999 x-rays will be rated on limitation 
of motion under Diagnostic Codes 5260 and 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (1999).  
The most limited range of motion was 0-105 degrees since the 
veteran filed the March 1997 application for an increased 
rating.  That is, the veteran could bend his knee to 
105 degrees rather than to the normal 140 degrees and 
straighten his leg to the horizontal.  Thus, the veteran was 
able to bend his knee well past the 30 degrees limitation 
required for a 20 percent rating under Diagnostic Code 5260 
and to straighten his leg well past the 15 degrees limitation 
required for a 20 percent rating under Diagnostic Code 5261.  
A 10 percent evaluation was more than generous because the 
left knee technically did not qualify for even a minimum 
noncompensable rating.  The veteran bent his knee well past 
the 60 degrees limitation required for a noncompensable 
rating, and he straightened his leg past the 5 degrees 
limitation required for a noncompensable rating.  No further 
rating is available under Diagnostic Codes 5003 or 5010 
because limitation of motion of the left knee joint did not 
qualify for a minimum noncompensable rating and because the 
left knee joint, by itself, did not constitute 2 joints or 2 
joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  In this case, the veteran 
reported having to give up participation in sports, such as 
running; having pain all day at work because he was 
constantly standing and walking; and feeling very fatigued 
when he went home from work.  He reported taking ibuprofen 
for the pain and having to wear a DonJoy brace and use a cane 
when he worked or coached.  The June 1999 examiner opined 
that prolonged weight-bearing activities of several hours 
with the veteran on uneven surfaces and in squatting or 
kneeling positions would cause excess fatigability and 
weakened movement.  

Nonetheless, the last record of crepitation appeared in April 
1991 prior to the veteran's discharge from service.  Although 
the June 1999 examiner opined that the veteran would have 
excess fatigability and weakened movement after prolonged 
weight-bearing activities, there was no weakness, fatigue, 
lack of endurance, or incoordination noted during the left 
knee range of motion.  Although the veteran reported using a 
DonJoy brace and cane while teaching or coaching sports, 
examiners noted that the veteran had a normal gait, and the 
veteran successfully continued to work and coach after 
service.  The veteran subjectively reported swelling but the 
objective medical evidence did not show swelling, atrophy, or 
deformity, and the veteran's quadriceps and hamstring had 
normal strength in June 1999.  There was no instability of 
the left knee in June 1997, and other than degenerative 
hypertrophic spurring, no evidence of an abnormality in June 
1999.  Accordingly, a continued 10 percent rating is 
warranted.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does 
not show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  


ORDER

The claim of entitlement to an increased rating for status 
post-operative left knee arthroplasty, currently evaluated as 
10 percent disabling, is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

